Citation Nr: 0927777	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-07 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), for the purposes of accrued benefits.

2.  Entitlement to service connection for esophageal and 
stomach cancer, for the purposes of accrued benefits.

3.  Entitlement to service connection for a bilateral foot 
disorder, for the purposes of accrued benefits.

4.  Entitlement to service connection for the cause of the 
Veteran's death. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1971.  He was awarded the Vietnam Service Medal and 
the Vietnam Campaign Medal.  The Veteran died in July 2004.  
The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision and a January 2005 
determination of the Cheyenne, Wyoming, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's claims for dependency and indemnity compensation 
(DIC), death pension benefits, and accrued benefits.  

In a November 2008 decision, the Board denied entitlement to 
death pension benefits prior to December 10, 2004.  The 
remaining issues were remanded to the RO for additional 
development.  




FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2004.  

2.  At the time of death, the claims for entitlement to 
esophageal and stomach cancer, a foot disorder, and PTSD were 
pending.  

3.  The evidence of record at the time of the Veteran's death 
does not demonstrate a diagnosis of esophageal and stomach 
cancer. 

4.  The evidence of record at the time of the Veteran's death 
does not demonstrate a diagnosis of a bilateral foot disorder 
to include a skin disorder of the feet.  

5.  The evidence of record at the time of the Veteran's death 
does not demonstrate a diagnosis of PTSD in accordance with 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed.    

6.  The service records show that the Veteran served in 
Vietnam from January 1969 to August 1970.  

7.  The Veteran did not have any awards or decorations 
denoting engagement in combat and there was no evidence of 
record at the time of the Veteran's death that the Veteran 
engaged in combat or experienced a stressor event in service.   

8.  According to the Certificate of Death, the immediate 
cause of the Veteran's death was sepsis due to perforated 
cecum due to a malignant bowel obstruction due to metastatic 
esophageal cancer.  

9.  At the time of death, service connection was not in 
effect for any disability, and the cause of the Veteran's 
death is not service related. 

10.  A disability which was incurred in service did not aid 
or lend assistance to the production of death, did not 
accelerate death, and did not render the Veteran materially 
less capable of resisting the effects of the primary cause of 
death.

11.  The medical evidence does not demonstrate a relationship 
between the cause of the Veteran's death and any disability 
that was manifested in or was related to his period of 
service.

12.  There is no competent evidence that the Veteran's death 
was caused by a disease for which service connection may be 
presumed due to an association with exposure to herbicide 
agents. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
esophageal and stomach cancer for the purposes of accrued 
benefits have not been met.  38 U.S.C.A. §§ 1110, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.1000 (2008).

2.  The criteria for entitlement to service connection for a 
bilateral foot disorder to include a skin disorder of the 
feet for the purposes of accrued benefits have not been met.  
38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.1000 (2008).

3.  The criteria for entitlement to service connection for 
PTSD for the purposes of accrued benefits have not been met.  
38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.1000 (2008).



4.  A disability incurred in service did not cause or 
materially contribute to the cause of the Veteran's death, 
nor may the cause of the Veteran's death be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1310, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Entitlement to Service Connection: In General 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if psychoses or a malignant tumor, such as 
esophageal or stomach cancer, became manifest to a degree of 
10 percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror. 

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Entitlement to Dependency and Indemnity Compensation benefits

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002).  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

Entitlement to Accrued Benefits

Under 38 U.S.C.A. § 5121 (West 2002), a proper party is 
entitled to any periodic monthly benefits under laws 
administered by the Secretary to which the Veteran was 
entitled at his death under existing ratings or decisions, or 
those benefits based on the evidence in the file at the time 
of the Veteran's death which were due and unpaid preceding 
the Veteran's death.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. § 3.1000 (2008).  In Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the Veteran must have had a claim 
pending at the time of his death for such benefits, or else 
be entitled to them under an existing rating or decision in 
order for a surviving spouse to be entitled to accrued 
benefits.  Applications for accrued benefits must be filed 
within one year after the date of death. 38 U.S.C.A. § 
5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2008). 

The adjudication of claims for accrued benefits must be made 
based upon the evidence on file at the time of the Veteran's 
death, including any VA medical records that must be deemed 
to have been constructively on file at that time.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2008); see also Bell v. Derwinski, 2 Vet. App. 611 (1992), 
holding that VA records in the possession of VA adjudicators 
are deemed to be constructively in the possession of the VA, 
and must therefore be obtained. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Entitlement to service connection for esophageal and stomach 
cancer for accrued benefits purposes

As noted above, a claim of entitlement to service connection 
for esophageal and stomach cancer was pending at the time of 
the Veteran's death.  The Veteran filed a claim for 
esophageal and stomach cancer in June 2004.  The evidence of 
record at the time of the Veteran's death included his June 
2004 claim, DD Form 214, and service treatment records and 
personnel records.    

The evidence of record at the time of the Veteran's death 
does not establish a diagnosis of esophageal and stomach 
cancer.  There is no competent evidence of record at the time 
of the Veteran's death that establishes a diagnosis of 
esophageal and stomach cancer.  The Veteran's own bare 
assertion in the July 2004 claim that he had a current 
diagnosis of esophageal and stomach cancer is afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
medical evidence of record at the time of the Veteran's death 
which supports his contentions.  

There is no evidence of cancer of the stomach or esophagus in 
the service treatment records.  Examinations in January 1968, 
December 1970, and August 1971 indicate that examination of 
the throat and abdomen was normal.  There is no diagnosis of 
cancer of the esophagus or stomach in service.  Additionally, 
there is no competent evidence of record demonstrating that 
service connection on a presumptive basis is warranted.  
There is no evidence of a malignant tumor due to cancer of 
the esophagus and stomach within one year of service 
separation in September 1971.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

Even if the Board concedes that the evidence of record at the 
time of the Veteran's death established a diagnosis of cancer 
of the stomach and esophagus, there is no competent evidence 
of record at the time of the Veteran's death which 
etiologically related the cancer to service or any event of 
service.  

Since there is no competent evidence of a diagnosis of cancer 
of the esophagus and stomach, of record at the time of the 
Veteran's death or evidence of cancer of the stomach and 
esophagus in service, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, 
the claim for service connection for cancer of the stomach 
and esophagus for accrued benefits purposes is denied.

Entitlement to service connection for a bilateral foot 
disorder for accrued benefits purposes

As noted above, a claim of entitlement to service connection 
for a bilateral foot disorder to include foot fungus was 
pending at the time of the Veteran's death.  The Veteran 
filed a claim for foot fungus in June 2004.  The evidence of 
record at the time of the Veteran's death included his June 
2004 claim, DD Form 214, and service treatment and personnel 
records.  

The evidence of record at the time of the Veteran's death 
does not establish a current diagnosis of a bilateral foot 
disorder or foot fungus.  There is no competent evidence of 
record at the time of the Veteran's death that establishes a 
current diagnosis of foot fungus or a bilateral foot 
disorder.  The Veteran's own bare assertion in the June 2004 
claim that he had a current diagnosis of foot fungus is 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  Although the Veteran is competent to 
testify as to observable symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There 
is no medical evidence of record at the time of the Veteran's 
death which supports his contentions.  

Service treatment records note that upon enlistment 
examination in January 1968, the Veteran checked that he had 
or previously had foot trouble.  The examiner noted that the 
Veteran had a history of athlete's foot.  Examination of the 
feet and skin was normal.  A March 1969 medical entry note 
shows treatment for a small puncture wound of the left foot.  
The Veteran was treated with a tetanus shot.  A November 1969 
service treatment record notes that the Veteran had tinea 
cruris atopical.  Examination report dated in December 1970 
notes that examination of the skin and feet was normal.  
Separation examination report dated in August 1971 indicates 
that examination of the skin and feet was normal.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

Even if the Board concedes that the evidence of record at the 
time of the Veteran's death established a diagnosis of foot 
fungus or a bilateral foot disorder, the post-service 
evidence of record at the time of the Veteran's death does 
not etiologically relate any foot disorder to service or any 
event of service.  

Since there is no competent evidence of a diagnosis of a 
bilateral foot disability to include a skin or fungus 
disorder of the feet, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, 
the claim for service connection for bilateral foot disorder 
to include a skin or fungus disorder of the feet for accrued 
benefits purposes is denied.

Entitlement to service connection for PTSD for accrued 
benefits purposes

As noted above, a claim of entitlement to service connection 
for PTSD was pending at the time of the Veteran's death.  The 
Veteran filed a claim for PTSD in June 2004.  The evidence of 
record at the time of the Veteran's death included his June 
2004 claim, DD Form 214, and service treatment records and 
personnel records.   

The service records show that the Veteran served in Vietnam 
from January 20, 1969 to August 19, 1970.  His military 
occupation specialty was heavy truck driver.  The Veteran was 
not awarded any medals indicative of combat.  He was awarded 
a Vietnam Service Medal and a Vietnam Campaign medal.  The 
service personnel records show that the Veteran participated 
in the following campaigns: Vietnam Counteroffensive, Phase 
IV; Tet 69 Counteroffensive; and an unnamed campaign.    

There was no evidence of record at the time of the Veteran's 
death of a corroborated stressor event.  The Veteran did not 
report a stressor event.  

Service treatment records do not establish treatment for or a 
diagnosis of PTSD.  Examination reports dated in January 
1968, December 1970, and August 1971 show that psychiatric 
examination was normal.  

The evidence of record at the time of the Veteran's death 
does not establish a current diagnosis of PTSD in accordance 
with DSM-IV.  The Board finds no competent evidence of PTSD.  
38 C.F.R. § 3.304(f) indicates that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) in addition to a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  In the present 
case, there is no medical evidence of record at the time of 
the Veteran's death establishing that the Veteran had a 
diagnosis of PTSD in accordance with DSM-IV.  

The Veteran's bare assertions in the June 2004 application 
that he had PTSD due to stressor events in service are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  There is no medical 
evidence of record at the time of his death that supports the 
contention that he had PTSD and there is no evidence which 
establishes that the Veteran had the medical expertise to 
render medical opinions.  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  

Since there is no competent evidence of a diagnosis of PTSD, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service 
connection for PTSD for accrued benefits purposes is denied.

Entitlement to service connection for the cause of the 
Veteran's death

The appellant argues that service connection for the cause of 
the Veteran's death is warranted because the Veteran's death 
was caused by Agent Orange exposure in Vietnam.  The cause of 
the Veteran's death on July [redacted], 2004 as shown on the death 
certificate was sepsis due to perforated cecum due to a 
malignant bowel obstruction due to metastatic esophageal 
cancer.  An autopsy was not performed.  At the time of the 
Veteran's death, service connection was not in effect for any 
disabilities.  

There is no competent evidence which establishes that the 
cause of the Veteran's death was related to service.  As 
noted above, the Veteran's cause of death was metastatic 
esophageal cancer.  There is no evidence of cancer of the 
esophagus in service.  Service treatment records are silent 
for treatment or diagnosis of esophageal cancer.  The 
evidence of record shows that the cancer of the esophagus was 
first detected in February 2004.  See the hospital records 
from W.P. Hospital dated in February 2004.  The hospital 
records indicate that the Veteran underwent an upper 
endoscopy and biopsy in February 2004.  He reported having 
problems with his diet for four weeks and a 60 pound weight 
loss in one month.  He had reported to the emergency room the 
previous night with complaints of dysphagia, an inability to 
eat, and pain in the supra umbilical area.  Esophageal cancer 
was diagnosed.  The Veteran was started on chemotherapy.  He 
died on July [redacted], 2004 due to the esophageal cancer.  There is 
no competent evidence which relates the esophageal cancer to 
the Veteran's period of service.  

The appellant argues that the esophageal cancer was caused by 
exposure to Agent Orange.  The evidence shows that the 
Veteran served in Vietnam during the applicable time period 
as set forth in 38 U.S.C.A. § 1116, and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  Significantly, however, there is no medical 
evidence that the Veteran had one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e).  Esophageal 
cancer is not one of the enumerated disabilities listed under 
38 C.F.R. § 3.309(e).

In that regard, the Board notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, the medical evidence 
does not establish a causal connection between esophageal 
cancer, the Veteran's cause of death, and the Veteran's 
period of service including a disability or disease incurred 
in service.  There is also no competent evidence indicating 
that the cause of death is related to service.

Although the Board is sympathetic with the appellant's loss 
of her husband, there is a lack of competent and probative 
evidence to warrant a favorable decision.  The Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for the cause of the 
Veteran's death.  The benefit sought on appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Court has held that in the context of a claim for DIC 
benefits, a VCAA notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided a VCAA notice letter to the appellant in 
August 2004, before the initial original adjudication of the 
DIC claim.  The letter notified the appellant of what 
information and evidence must be submitted to substantiate 
claim for DIC benefits, as well as what information and 
evidence must be provided by the appellant and what 
information and evidence would be obtained by VA.  She was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of her claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The RO provided a VCAA notice letter 
to the appellant in November 2008.  This letter notified the 
appellant of what information and evidence must be submitted 
to substantiate a claim for DIC benefits, entitlement to 
service connection for a disability, and entitlement to 
accrued benefits.  The claims were readjudicated in March 
2009.  

Regarding the Hupp notice requirements, the August 2004 and 
November 2008 letters gave the appellant an explanation of 
the evidence and information required to substantiate a DIC 
claim and an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  As discussed above, the Veteran did 
not have a service-connected disability at the time of death.  
The Board finds that the VCAA notice requirements in Hupp 
have been met. 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The November 2008 letter 
satisfied the Dingess requirements.  

In this case, the appellant had a meaningful opportunity to 
participate effectively in the processing of her claim, and 
any error regarding VCAA notice including any timing error 
was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 
427, 439 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim for service connection 
for the cause of the Veteran's death, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records and personnel records were obtained.  The 
Veteran's death certificate was obtained and associated with 
the claims folder.  The private hospital treatment records 
showing treatment for cancer of the esophagus were obtained 
and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  

The Board has considered the possibility of obtaining a 
medical examination and/or opinion that specifically 
addresses the issue of whether the cause of the Veteran's 
death was in any way related to his military service.  See 38 
U.S.C.A. § 5103A(d), calling for an examination or opinion 
when necessary to make a decision on a claim.

However, in the circumstances of this case, there is no duty 
on the part of VA to obtain an opinion, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant 
has been advised of the need to submit competent medical 
evidence suggestive of a linkage between active service and 
the claimed disability (in this case, the Veteran's death).  
The appellant has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the appellant under the VCAA, does not 
contain competent evidence to suggest that the Veteran's 
death is related to his military service.  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  

The adjudication of claims for accrued benefits must be made 
based upon the evidence on file at the time of the Veteran's 
death, including any VA medical records that must be deemed 
to have been constructively on file at that time.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  In the present case, 
the appellant did not identify any VA medical records 
constructively on file at the time of the Veteran's death.  
The Veteran did not identify any VA treatment records in the 
June 2004 claim for compensation.  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for esophageal and stomach cancer for the 
purposes of accrued benefits is denied.

Service connection for a bilateral foot disorder to include a 
skin disorder of the feet for the purposes of accrued 
benefits is denied.




Service connection for PTSD for the purposes of accrued 
benefits is denied. 

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


